Citation Nr: 0530127	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  99-24 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and agoraphobia.


REPRESENTATION

The veteran represented by:  Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from April 
to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March and April 1999 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder.  In October 
2002, he testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

In August 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
August 2005, the Appeals Management Center (AMC), which 
developed the case on remand in lieu of the RO, issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the veteran's claim.  The AMC has since returned 
the case to the Board for further appellate review.

The Board notes that the RO previously denied the veteran's 
claim for a "nervous disorder, speech impediment 
(stuttering)" in April 1980, and he did not appeal that 
decision.  Therefore, that decision became final and binding 
on him based on the evidence then of record.  See U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 
(2005).  So new and material evidence is needed to reopen 
that claim.  See 38 C.F.R. § 3.156.  The Board, however, 
finds that the current claim for a "nervous condition:  
depression; agoraphobia" is a new claim because the symptoms 
he is currently seeking service connection for relate to 
depression and suicidal ideation rather than a nervous 
disorder involving a speech impediment.  So as a "new" 
claim, new and material evidence is not required to review it 
on a de novo basis.




FINDING OF FACT

The preponderance of the evidence indicates the veteran's 
psychiatric disorder did not originate in service and is not 
otherwise causally related to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 1132, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in January 2004, 
February 2005, March 2005, and July 2005.  In this case, the 
VCAA was enacted after the RO's initial adjudication of the 
veteran's claim.  So obviously the RO could not comply with 
the requirement that the VCAA notice must precede the initial 
RO adjudication.  This was impossible because the VCAA did 
not even exist when the RO initially adjudicated the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  


Rather, VA need only ensure the veteran receives or since has 
received 
content-complying VCAA notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the AMC's August 2005 SSOC, 
wherein the RO readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
provided releases (VA Form 21-4142), allowing VA to obtain 
his records from various treating physicians.  Unfortunately, 
Dr. Ulrich did not respond to the VA's request for his 
records.  The veteran was notified of this in the February 
2005 VCAA letter.  See 38 C.F.R. § 3.159(e) (The VCAA 
requires the veteran to be notified when VA in unable to 
obtain relevant records.)  He has not indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the January 2004, February 2005, March 2005, and July 
2005 letters provided the veteran with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letters were issued, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The February, March and July 2005 VCAA 
letters also specifically requested that he submit any 
evidence in his possession that pertained to his claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and his records from the Social Security 
Administration (SSA).  Private treatment records were also 
submitted from various sources.  In addition, VA examinations 
were scheduled in October 2001, and May 2005.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran's SMRs indicate that he enlisted in the military 
when he was 17 years old, and had completed about a month of 
basic training when he attempted to jump out of a fifth story 
window and was hospitalized.  He remained hospitalized for 
three weeks before receiving an administrative discharge.  At 
that time, he said he joined the military to avoid being 
placed in a residential treatment facility for prior criminal 
activities (e.g., burglaries, auto thefts, and robberies).  
Prior to enlistment, he spent one year in a foster home.  He 
said he had always been nervous, and had had a nervous 
condition since he was 10 years old.   It was noted that his 
condition might have been an intensification of his previous 
problems brought on by the stress of basic training.  The 
assessment was that he had an inadequate personality 
disorder.

After discharge from service, private medical records and 
VAOPT records indicate a history of arrests, antisocial 
behavior, and suicidal ideation beginning in the early 1980s.  
Over the years the veteran has received diagnoses of major 
depressive disorder, alcohol dependence, agoraphobia, panic 
disorder, anxiety, and borderline personality disorder.

The report of an October 2001 VA examination indicates the 
veteran was diagnosed with depressive disorder, not otherwise 
specified; alcohol dependence, in remission; cannabis abuse, 
by history (Axis I); and antisocial personality disorder 
(Axis II).  After an extensive interview with him and a 
review of his claims file, Dr. Sovine opined that the 
veteran's "disorder did not initially become manifest during 
[his] period of service (two months) but was related to 
dysfunctional family of origin and substance abuse issues."  
Furthermore, the doctor opined that this pre-existing 
disorder was not aggravated by military service, but was 
rather a progression of 
pre-service traits.

A January 2003 letter from Dr. Ulrich indicates the veteran 
had been treated at Shorehaven Counseling Associates for 5 
years.  The doctor said he reviewed the veteran's military 
records and believed his mental condition first occurred 
during the months of his basic training in 1978.  

The report of a May 2005 VA examination indicates the veteran 
said that he "knew what [he] needed to get discharged from 
the service and [he] was willing to tell them anything they 
wanted to hear."  Dr. Bethany conducted an extensive 
interview, review of the claims file, and psychometric 
testing.  She diagnosed him with depressive disorder, not 
otherwise specified; alcohol dependence, early partial 
remission (Axis I), and borderline personality disorder (Axis 
II).  She noted that his diagnosis of depression was not 
documented in the claims file until after his discharge from 
the military in 1985.  Furthermore, he made a claim for VA 
compensation in 1979 for a "nervous disorder, speech 
impediment (stuttering)" and did not make a claim for 
depression until 1998.  Based on these inconsistencies, the 
doctor opined that she would have to resort to mere 
speculation to determine the onset of his depressive 
symptoms.  

In deciding the claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there are legitimate reasons for 
accepting Dr.Sovine's opinion over Dr. Ulrich's opinion to 
the contrary.



The Board finds Dr. Sovine's reasoning and opinion to be very 
probative - especially because it involved a very detailed 
review and discussion of the relevant medical evidence 
contained in the claims file (c-file).  This opinion is well 
informed and based on an independent review of the entire 
record, in addition to a personal clinical evaluation.  So it 
has the proper factual foundation for credibility and 
probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Dr. Sovine's opinion is also supported by the fact that the 
veteran's SMRs indicate he was diagnosed with a personality 
disorder during service - rather than an acquired psychiatric 
disorder.  Personality disorders generally are not service 
connectable as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9.

In addition, the veteran's own statements indicate that he 
had been a nervous person prior to service.  He admitted to a 
history of alcohol and drug use as well as criminal activity 
prior to service - suggestive of a personality disorder that 
began long before service.  And, as Dr. Bethany pointed out, 
the veteran was not diagnosed with major depression until 
1985 - several years after separation from the military.  And 
the veteran also said he entered the military to avoid being 
put into a residential home, and that he knew what to say in 
order to get discharged from service.  He said he told the 
doctors what they wanted to hear.  These facts tend to 
support Dr. Sovine's conclusion rather than Dr. Ulrich's.  

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of depression and agoraphobia, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


